Citation Nr: 0905033	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1979 to June 1979, and on active duty from February 
1982 to February 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In a December 2008 letter, the Veteran reported that his 
National Guard duty was in the 41st Maintenance Company (Fwd 
Spt) at Camp Withycombe in Clackames, Oregon, and that his 
1979 left knee surgery was performed at the Oregon Health and 
Science University.  Now that the Veteran has provided 
additional information regarding his ACDUTRA with the 
National Guard from January 1979 to June 1979, further 
attempts to locate service treatment records and service 
personnel records from this period of service should be 
undertaken.  Additionally, private treatment records 
pertaining to the veteran's left knee surgery in 1979 at the 
Oregon Health and Science University in Portland, Oregon, 
should also be obtained on remand.  

VA treatment records dated from June 1994 and May 1997 
indicate that x-rays of the veteran's left knee were taken; 
however, to date, no VA clinical records from these time 
periods have been associated with the claims file.  On 
remand, any VA clinical records pertaining to the veteran's 
left knee dated in June 1994 and/or May 1997 should be 
obtained, as well as any recent treatment records from the 
Portland, Oregon, VA Medical Center. 

Additionally, before addressing the merits of the claim on 
appeal, the Board finds that additional development is 
required as the appellant has not been provided with notice 
that complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The veteran's claim of service connection for a left knee 
disorder was denied by unappealed RO decision in August 1985.  
The Veteran subsequently filed a claim to reopen in February 
2002.  The notice letters sent to the Veteran in March 2003 
did not advise him of the basis for the prior final denial.  
Given the deficiencies in the March 2003 letters, notice 
compliant with 38 U.S.C.A. § 5103(a) and the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006) should be issued before 
the Board renders a decision in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous 
denial in August 1985, the evidence and 
information that is necessary to reopen 
the claim, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought.  

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the veteran's 
complete service personnel records and 
service treatment records, including all 
clinical records and Reserve records.  The 
Board is particularly interested in 
records dated from January 1979 to June 
1979 while the veteran was serving ACDUTRA 
with the 41st Maintenance Company (Fwd Spt) 
at Camp Withycombe in Clackames, Oregon.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Oregon Health and Science University in 
Portland, Oregon, dated in 1979.

4.  Obtain a complete copy of the 
veteran's treatment records for a left 
knee condition from the Portland, Oregon, 
VA Medical Center, dated in June 1994 
and/or May 1997, as well as any records 
dated since November 2002.  

5.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

